PD-0669-15
                                PD-0669-15                           COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
July 1, 2015                                                         Transmitted 6/26/2015 5:17:23 PM
                                                                        Accepted 7/1/2015 9:22:25 AM
                                                                                       ABEL ACOSTA
                          NO. _______________________                                          CLERK

 DAMIEN GUERRERO.                         §    IN THE TEXAS
                                          §
 VS.                                      §    COURT OF CRIMINAL
                                          §
 STATE OF TEXAS                           §    APPEALS


UNOPPOSED MOTIONTO EXTEND TIME TO FILE PETION FOR
DISCRETIONARY REVIEW:

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Danien Guerrero, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good

cause shows the following:



       1. In this proceeding Appellant seeks review of the decision of the Second

Court of Appeals, in Damien Guerrero vs. STATE OF TEXAS , cause number

o2-13-00611.

       3.      On June 1, 2015, appellant submitted a Petition for Review. Due to

errors by the undersigned counsel, the filing was returned unfiled on June 2, 2015,

and appellant was granted ten days to submit a corrected petition, which was June

12, 2015. The efiletexas.gov filing returned was envelope 5500297.

       7.      This motion is filed within 15 days of the ten day extension that the
court permitted when the filing was rejected, and therefore is timely pursuant to

Rule 68.2 ( c ), T.R.A.P.

      8.       Defendant is currently incarcerated.

      9. Appellant seeks an extension to Monday, June 29, 2015 to file the

corrected Petition for Discretionary Review.

      9.       Appellant relies on the following facts as good cause for the requested

extension:

                 Counsel for Appellant did not intentionally fail to timely file, but

                    after filing a Petition that was defective, inadvertently overlooked

                    the email informing him that         the filing was rejected, and

                    therefore did not timely file the corrected petition.

                   Assistant District Attorney, Helena Faulk of the Tarrant County

                    Criminal District Attorney’s office has indicated by telephone

                    that she has no objection to an extension being granted.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Petition for

Discretionary Review, and for such other and further relief as the Court may deem

appropriate.
                                     Respectfully submitted,


                                     /s/ Barry G. Johnson

                                     BARRY G. JOHNSON
                                     2821 E. Lancaster
                                     Fort Worth, Texas 76103
                                     Tel: (817) 531-9665
                                     Fax: (817) 534-9888
                                     barrygj@aol.com
                                  State Bar No. 10683000
                                  Attorney for Damien Guerrero



                        CERTIFICATE OF SERVICE

            I certify that on June 26, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Tarrant

County, Texas, by email to coaappellatealerts@tarrantcounty.com .

                                     /s/ Barry G. Johnson

                                     BARRY G. JOHNSON